DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Information Disclosure Statement
The information disclosure statement filed 12/10/2019 is in compliance with the provisions of 37 CFR 1.97. 
Accordingly, the IDS has been fully considered by the Office.

Abstract
The abstract filed 12/10/2019 appears to be acceptable.

Allowable Subject Matter
Claims 1-10 are allowed.

Reasons for Allowance
In claim 1, the recitation of “in a first phase, measuring a first operating property 
Claim 10 incorporates claim 1 and is allowed for the same reason.
Claims 2-9 are allowed due to dependency on claim 1.
In claim 1, the closest prior art is considered to be a combination of Dickinson US 3935710 in view of Juzi US 3062553, further in view of Narita et al. US 20100278645.  
Dickinson teaches providing turbine sealing steam within predetermined temperature and pressure ranges (i.e., an upper maximum value and a lower minimum value) because failure to provide steam within the ranges may lead to failure of the system (col. 1, lines 22-28).  Juzi teaches a sealing steam controller (4/15, in Fig. 2) for regulating sealing steam pressure (by 14) to a steam seals (7/8) of a turbine (18) (col. 2, lines 41-60), which could be utilized by Dickinson to maintain steam within the appropriate range.  The steam seal pressure may be adjusted based on operating condition of the turbine (see Juzi, col. 2, lines 41-60).  An operating condition of a turbine may be determined by using a pressure detecting device to detect a pressure of steam within the turbine wheel chamber (Narita, [186-187]), so in effect, the seal steam pressure would become a function of the pressure detected within the steam turbine.  This combination generally teaches:
determining an upper maximum value of the second operating property 
determining the first operating property and second operating property and
generating a notification when the value of the second operating property falls below the lower minimum value or exceeds the upper maximum value,
wherein the continuous-flow machine has a sealing steam system with a sealing steam controller and the controller output of the sealing steam controller is used as the first operating property, and
wherein the continuous-flow machine has a high-pressure turbine section and a high-pressure wheel chamber pressure is used as the second operating property.

However, the art clearly fails to teach first and second phases as claimed, and particularly, “in a first phase, measuring a first operating property and a second operating property of the continuous-flow machine are measured and associating and storing a value of the second operating property with each value of the first operating property.”  Thus, claim 1 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICKEY H FRANCE/Examiner, Art Unit 3746            

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746     
Tuesday, July 20, 2021